Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 1 of 10 PageID #: 15093



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK



    In re DENTAL SUPPLIES ANTITRUST       No. 1:16-CV-00696-BMC-GRB
    LITIGATION
                                          ALL CASES




   [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT, CERTIFYING
      THE SETTLEMENT CLASS FOR PURPOSES OF SETTLEMENT, APPOINTING
      CLASS COUNSEL, AND APPROVING ISSUANCE OF NOTICE TO THE CLASS
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 2 of 10 PageID #: 15094



           WHEREAS, Plaintiffs 1 and Defendants 2 (together, the “Parties”) have entered into and

   executed a Settlement Agreement (the “Settlement”) 3 in this Action, which, if finally approved

   by the Court, will result in the dismissal of all claims against Defendants with prejudice;

           WHEREAS, in full and final settlement of the claims asserted against them in this

   Action, Defendants have agreed to pay an amount of $80 million (the “Settlement Amount”);

           WHEREAS, Plaintiffs, having made application pursuant to Rule 23(e) of the Federal

   Rules of Civil Procedure, for an order preliminarily approving the Settlement, which sets forth

   the terms and conditions of the settlement of the Action against Defendants and for dismissal of

   the Action against each Defendant with prejudice upon the terms and conditions set forth in the

   Settlement;

           WHEREAS, Plaintiffs have sought, and Defendants have agreed not to object to, the

   certification of the Settlement Class (the “Class,” as defined below) solely for settlement

   purposes; 4

           WHEREAS, solely for settlement purposes, the Settlement Class meets the numerosity,

   typicality, commonality, and adequacy requirements of Rule 23(a) of the Federal Rules of Civil

   Procedure and the predominance requirement of Rule 23(b)(3) of the Federal Rules of Civil

   Procedure, and therefore, solely for settlement purposes, the Settlement Class should be certified;




   1
     “Plaintiffs” are Arnell Prato, D.D.S., P.L.L.C., d/b/a/ Down to Earth Dental, Evolution Dental Sciences,
   LLC, Howard M. May, DDS, P.C., Casey Nelson, D.D.S., Jim Peck, D.D.S., Bernard W. Kurek, D.M.D.,
   Larchmont Dental Associates, P.C., and Keith Schwartz, D.M.D., P.A.
   2
     “Defendants” means Benco Dental Supply Company (“Benco”), Patterson
   Companies, Inc. (“Patterson”), and Henry Schein, Inc. (“Schein”).
   3
     The Settlement is attached as Exhibit A to the Declaration of Eric L. Cramer, Esq. in Support of
   Plaintiffs’ Motion for Preliminary Approval of Class Settlement, for Certification of a Class for
   Settlement Purposes, for Appointment of Class Counsel, and to Issue Appropriate Notice to the Class
   (“Cramer Decl.”).
   4
     Defendants maintain that certification of a litigation class would be inappropriate.


                                                       1
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 3 of 10 PageID #: 15095



          WHEREAS, Class Counsel 5 have requested that they be appointed as Class Counsel for

   the Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil Procedure;

          WHEREAS, Plaintiffs have requested that they be appointed class representatives of the

   Settlement Class;

          WHEREAS, Defendants do not oppose entry of this Preliminary Approval Order (the

   “Order”);

          WHEREAS, Defendants have denied and continue to deny all allegations of wrongdoing

   made in the Action;

          WHEREAS, the Court has considered the Settlement and other documents submitted in

   connection with Plaintiffs’ Motion for Preliminary Approval of Class Settlement, for

   Certification of Class for Settlement Purposes, for Appointment of Class Counsel, and to Issue

   Appropriate Notice to the Class;

          NOW, THEREFORE, IT IS HEREBY ORDERED:

          1.      All terms in initial capitalization used in this Order shall have the same meanings

   as set forth in the Settlement, unless otherwise defined herein.

   I.     PRELIMINARY APPROVAL OF SETTLEMENT

          2.      Upon review of the record, the Court finds that the Settlement resulted from

   arm’s-length negotiations between highly experienced counsel and falls within the range of

   possible approval. Therefore, the Settlement is hereby preliminarily approved, subject to further

   consideration thereof at the Fairness Hearing described below. The Court preliminarily finds that

   the Settlement raises no obvious reasons to doubt its fairness and that there is a reasonable basis



   5
    “Class Counsel” are Interim Co-Lead Class Counsel Berger Montague PC, Cohen Milstein Sellers &
   Toll PLLC, Hausfeld LLP, and Susman Godfrey LLP; plus Interim Liaison Class Counsel Radice Law
   Firm, P.C.


                                                    2
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 4 of 10 PageID #: 15096



   for presuming that the Settlement satisfies the requirements of Rules 23(c)(2) and 23(e) of the

   Federal Rules of Civil Procedure and due process so that an appropriate notice of the Settlement

   should be given as provided in this Order.

          3.      All proceedings in the Action are stayed until further order of the Court, except as

   may be necessary to implement the settlements set forth in the Settlement or comply with the

   terms thereof. Pending final determination of whether the Settlement should be approved, each

   Plaintiff and each Class Member, either directly, representatively, or in any other capacity, shall

   be enjoined from prosecuting in any forum any Released Claim (as defined in the Settlement at

   Sec. II ¶¶ 25-26) against any of the Released Parties (see id. at Sec. II ¶ 27), and agrees and

   covenants not to sue any of the Released Parties on the basis of any Released Claims or to assist

   any third party in commencing or maintaining any suit against any Released Party related in any

   way to any Released Claims.

   II.    CERTIFICATION OF THE SETTLEMENT CLASS

          4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court

   preliminarily certifies, solely for purposes of effectuating the Settlement, the following

   “Settlement Class”:

          All persons or entities that purchased Dental Products directly from Schein, Patterson,
          Benco, Burkhart, or any combination thereof, during the period beginning August 31,
          2008 through and including March 31, 2016 (the “Class Period”). Excluded from the
          Class are Schein, Patterson, Benco, and Burkhart (including their subsidiaries, affiliate
          entities, and employees), and all federal or state government entities or agencies.

   See Settlement at Sec. III ¶ 1.

          5.      As defined in the Settlement, the term “Dental Products” includes both Dental

   Supplies and dental equipment. See Settlement at Sec. II ¶ 10. Dental Supplies are defined as

   consumable Dental Products used by dentists and dental laboratories, sometimes referred to as




                                                     3
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 5 of 10 PageID #: 15097



   sundries or merchandise, and include items such as gloves, hand instruments, face masks,

   toothbrushes, anesthetic solutions, and the like. Id. at ¶ 11. Dental equipment includes non-

   consumable Dental Products used by dentists and dental laboratories that include imaging

   devices, dental chairs, and CAD/CAM systems. See Second Consolidated Class Action

   Complaint (“SCCAC”), ECF No. 114, at ¶ 36.

           6.      Solely for purposes of the Settlement, the Court preliminarily finds that the

   requirements of Federal Rules of Civil Procedure 23(a) and 23(b)(3) have been satisfied, as

   follows: (a) the members of the Settlement Class are so numerous that joinder of all Settlement

   Class Members in the Action is impracticable; (b) there are questions of law and fact common to

   the Settlement Class and these common questions predominate over any individual questions; (c)

   the claims of Plaintiffs are typical of the claims of the Settlement Class; (d) Plaintiffs and Class

   Counsel have fairly and adequately represented and protected the interests of the Settlement

   Class; and (e) a class action is superior to other available methods for the fair and efficient

   adjudication of the controversy, considering (i) the interests of the members of the Settlement

   Class in individually controlling the prosecution of separate actions; (ii) the extent and nature of

   any litigation concerning the controversy already begun by members of the Settlement Class; and

   (iii) the desirability or undesirability of concentrating the litigation of these claims in this

   particular forum.

           7.      All members of the Settlement Class (the “Class Members”) that do not request to

   be excluded shall be bound by all determinations and judgments in the Action concerning the

   Settlement, whether favorable or unfavorable to the Settlement Class.




                                                      4
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 6 of 10 PageID #: 15098



          8.      Any Class Member may enter an appearance in the Action, at its own expense,

   individually or through counsel of its own choice. Any Class Member who does not enter an

   appearance will be represented by Class Counsel (as defined immediately below).

   III.   CLASS COUNSEL AND CLASS REPRESENTATIVES

          9.      Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, and solely for

   settlement purposes, Interim Co-Lead Class Counsel Berger Montague PC, Cohen Milstein

   Sellers & Toll PLLC, Hausfeld LLP, and Susman Godfrey LLP are hereby designated as Class

   Counsel for the Settlement Class.

          10.     Plaintiffs will serve as class representatives on behalf of the Settlement Class.

   IV.    ESCROW AGENT

          11.     The Court approves the Settling Parties’ designation of Huntington National Bank

   as the Escrow Agent. Absent further order of the Court, the Settlement Administrator shall have

   such duties and responsibilities as are set forth in the Settlement.

          12.     The Court approves the establishment of an escrow account under the Settlement

   as Qualified Settlement Funds (“QSFs”) pursuant to Internal Revenue Code §468B and the

   Treasury Regulations promulgated thereunder, and retains continuing jurisdiction as to any issue

   that may arise in connection with the formulation or administration of the QSFs.

          13.     The funds held by the Escrow Agent shall be deemed and considered to be in

   custodia legis, and shall remain subject to the jurisdiction of the Court, until such time as such

   funds shall be distributed pursuant to the Settlement and/or further order(s) of the Court.

          14.     In the event that the Court does not grant final approval, the Settlement Amount,

   plus any accrued interest, shall be returned in its entirety to Defendants (including any accrued

   interest thereon), less any Taxes due and expenditures made of notice and administrative costs.




                                                     5
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 7 of 10 PageID #: 15099



   Any payment prior to the Final Order date shall not include reimbursement for attorneys’ fees or

   incentive awards.

   V.     PLAN OF ALLOCATION AND CLASS NOTICE

          15.     The Court appoints Heffler Claims Group as the Settlement Administrator to

   assist Class Counsel in effectuating and administering the Notice Plan and the exclusion process

   for Class Members that wish to be excluded from the Settlement Class, and in effectuating and

   administering the Plan of Allocation.

          16.     The Court determines that notice should be provided to members of the

   Settlement Class. The Court approves the method of notice to be provided to the Settlement

   Class as set forth in Plaintiffs’ Memorandum in Support and the Declaration of Jeanne C.

   Finegan, Apr, Concerning Ability to Provide Adequate Notice to Settlement Class Members

   Through Direct Notice Methods and Proposed Multi-Media Notice Program, including the use of

   the long-form notice published on a settlement website and available via mail upon request,

   short-form notice to be mailed directly to the Class, and publication notice to be disseminated

   through various media outlets. The Court finds and concludes that such notice: (a) is the best

   notice that is practicable under the circumstances, and is reasonably calculated to reach the

   members of the Settlement Class and to apprise them of the Action, the terms and conditions of

   the Settlement Agreement, their right to opt out and be excluded from the Settlement Class, and

   to object to the Settlement; and (b) meets the requirements of Federal Rule of Civil Procedure 23

   and due process.

          17.     The Court preliminarily approves the methods of allocating the Net Settlement

   Fund to the Settlement Class as set forth in the Cramer Declaration and in Exhibit E thereto (the

   Declaration of James T. McClave, Ph.D. Concerning Proposed Dental Litigation Settlement




                                                    6
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 8 of 10 PageID #: 15100



   Allocation Plan). The Court finds preliminarily that the method proposed is a straightforward and

   equitable method of allocating the Net Settlement Fund to the Settlement Class, and that it fairly

   accounts for the relative strengths and weaknesses of the claims of different categories of

   Settlement Class Members, while ensuring that all valid Claimants receive a pro rata share of the

   Net Settlement Fund. The Court will further evaluate the proposed method of allocation at the

   Fairness Hearing.

          18.     Plaintiffs may pay up to $400,000 for notice and claims administration costs from

   the Settlement Fund pursuant to Sec. VII ¶ 2 of the Settlement. If the actual costs of

   disseminating notice and administering the Settlement exceed $400,000, Plaintiffs shall file a

   motion requesting Court approval for the disbursement of additional funds for notice and

   administration costs.

   VI.    SCHEDULE FOR SERVICE OF NOTICE, MOTIONS FOR FEES AND SERVICE
          AWARDS, CLASS EXCLUSIONS, OBJECTIONS, AND FAIRNESS HEARING

          19.     The Court hereby orders the following schedule for: (a) dissemination of notice;

   (b) Plaintiffs’ motions for attorneys’ fees, expenses, and service awards for the Settlement Class

   representatives; (c) the deadlines for Settlement Class Members to object to the Settlement or

   request exclusion from the Settlement Class; (d) Plaintiffs’ notice to the Court identifying

   persons requesting exclusion from the Class; (e) Plaintiffs’ notice to the Court confirming

   completion of the Notice program; (f) Plaintiffs’ submission of a motion and memorandum in

   support of final approval of the Settlement; (g) any responses by the parties to any objections; (h)

   a Fairness Hearing; and (i) submissions of claims by Settlement Class Members:




                                                    7
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 9 of 10 PageID #: 15101



      Event                                             Timeline
      Commencement of Direct Notice to the Class        Within 45 days of the Court’s entry of the
                                                        Preliminary Approval Order (“Order Date”).
      Commencement of Publication Notice to the         Within 45 days of the Order Date.
      Class
      Submission of motion for attorneys’ fees,         Within 75 days of the Order Date.
      expenses, and service awards for the class
      representatives.
      Deadline for Class Members to Opt Out of the      Within 100 days of the Order Date.
      Class or Object to the Settlement
      Plaintiffs’ Notice to Court Identifying Persons   Within 115 days of the Order Date.
      or Entities Requesting Exclusion from the
      Class and Completion of the Notice Program
      Submission of motion and memorandum in            Within 115 days of the Order Date.
      support of final approval of the Settlement
      and any responses by the parties to any
      objections filed by and Class members.
      Fairness Hearing                                  On a date to be set by the Court, but no earlier
                                                        than 130 days from the Order Date.
      Claims Deadline                                   Within 120 days of the Fairness Hearing.

          20.     The Court finds and concludes that the schedule set forth above is fair to

   Settlement Class Members, as it provides ample time for Settlement Class Members to review

   the preliminary approval papers and Settlement before deciding whether to object or opt out, and

   it gives more than three weeks for Settlement Class Members to consider the attorneys’

   application for fees, expenses, and Class Representative service awards before deciding whether

   to object to any or all of them.

          21.     At the Fairness Hearing, the Court will conduct an inquiry as it deems appropriate

   into the fairness, reasonableness, and adequacy of the Settlement, address any objections to it,

   and determine whether the Settlement and the Plan of Allocation should be finally approved,

   whether final judgment should be entered thereon, and whether to approve any motions for

   attorneys’ fees and service awards.




                                                    8
Case 1:16-cv-00696-BMC-GRB Document 311 Filed 11/13/18 Page 10 of 10 PageID #: 15102



          SO ORDERED.



    DATED: __________________, 2018            _________________________________
                                               The Honorable Brian M. Cogan
                                               United States District Judge




                                         9
